Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 01/31/2021, with respect to the 112(a) rejection of claim 1 have been fully considered and are persuasive.  The 112(a) rejection of claim 1 has been withdrawn. 

Applicant’s arguments with respect to the prior art rejections of the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim discloses two data interfaces in line 2 and line 10 of the claim. The second data interface should be amended to “the data interface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the limitation discloses “wherein the multi-echo sequence is modified to include variation gradients that are designed for variation of a phase encoding or slice encoding of temporally successive echoes of an echo train”. First, it is not clear if the variation is done in the phase encoding direction based on the claim 1 disclosing variation is performed in the slice encoding direction. Second, the limitation “an echo train” is considered indefinite because it is unclear if said “an echo train” is the same or different as the “echo train” disclosed in claim 1.

Regarding claim 3, the limitation discloses “an echo train”.  The limitation “an echo train” is considered indefinite because it is unclear if said “an echo train” is the same or different as the “echo train” disclosed in claim 1.

	See also the limitation “modified preliminary multi-echo sequence” disclosed in last two lines of claim.
	Claim 4 is rejected to for depend on claim 3.

Regarding claim 14, the limitation discloses “an echo train”.  The limitation “an echo train” is considered indefinite because it is unclear if said “an echo train” is the same or different as the “echo train” disclosed in claim 1.

Regarding claim 15, the limitation discloses “an echo train”.  The limitation “an echo train” is considered indefinite because it is unclear if said “an echo train” is the same or different as the “echo train” disclosed in claim 8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa (US 2010/0260403).

Regarding claim 1, Takizawa teaches a method for controlling a magnetic resonance tomography system in a context of a multi-echo imaging method for reconstructing magnetic resonance image data from raw data, the method comprising: 
	exciting a multi-echo readout in the context of the multi-echo imaging method in order to acquire the raw data [Fig. 10, wherein multiple echoes 210 are excited. See also rest of reference.];
	 varying a slice encoding of temporally successive echoes of an echo train resulting from the multi-echo readout within one phase encoding step [Fig. 10, wherein one phase encoding step 1003-1 is shown and during the step, there a different slice selective gradient blips 1002-1 that are encoded to the different echoes. See also rest of reference.]; and
	reconstructing the magnetic resonance image data from the acquired raw data [Fig. 4, see step 406. Fig. 10b and 11, wherein the echo data is used to acquire k-space data. ¶0098, ¶0108, and claim 1, wherein an image is formed from the k-space data. See also rest of reference.] .

Regarding claim 2, Takizawa further teaches further comprising: 
	providing an examination request in the context of the multi-echo imaging method [¶0022 and ¶0053, wherein pulse sequences are requested based on the target image site. Then a pulse sequence parameters are modified based on the set target image site. See Fig. 4, wherein image parameters are input and the CPU determines a pulse sequence to perform. See also rest of reference.];
	providing a multi-echo sequence from a data memory as a function of the examination request, wherein the multi-echo sequence is modified to include variation gradients that are designed for variation of a phase encoding or slice encoding of temporally successive echoes of an echo train resulting from the multi-echo readout [¶0053 and Fig. 4, wherein modification of the pulse sequence is performed for susceptibility image. See also Fig. 10 ¶0065, wherein gradient blips are used for susceptibility imaging. See also rest of reference.]; and 
	applying the modified multi-echo sequence in order to control the magnetic resonance tomography system [See Fig. 4 and 10, wherein the pulse sequence is executed. See also Sequencer 4 and rest of reference.].

Regarding claim 5, Takizawa further teaches further comprising: performing a different variation in each case of the slice encoding of temporally successive echoes, wherein temporally successive variation gradients have different moments [Fig. 10, wherein the blip gradients are decreasing in order. Therefore, there is a difference variation for each echo. See also rest of reference.].

Regarding claim 6, Takizawa further teaches wherein each echo is recorded with a different slice encoding [Fig. 10, wherein the slice encoding blips decrease for each echo. See also rest of reference.].

Regarding claim 9, Takizawa teaches an apparatus for generating a multi-echo sequence, comprising: 
	a data interface configured to receive an examination request in context of a multi-echo imaging method for reconstructing magnetic resonance image data from raw data [¶0022 and ¶0053, wherein pulse sequences are requested based on the target image site. Then a pulse sequence parameters are modified based on the set target image site. See Fig. 4, wherein image parameters are input and the CPU determines a pulse sequence to perform. See also rest of reference.]; 
	a producer configured to produce or provide a preliminary multi-echo sequence as a function of the examination request [¶0053 and Fig. 4, wherein an initial pulse sequence is determined that is modified when susceptibility imaging is needed. See also Fig. 10 and ¶0065, wherein gradient blips are added for susceptibility imaging. See also rest of reference.]; 
	a modifier configured to modify the preliminary multi-echo sequence by inserting variation gradients that are designed for variation of a slice encoding of temporally successive echoes of an echo train resulting upon application of the multi-echo sequence within one phase encoding step [¶0053 and Fig. 4, wherein an initial pulse sequence is determined that is modified when susceptibility imaging is needed. See also Fig. 10 and ¶0065, wherein gradient blips are used for susceptibility imaging. See also rest of reference.]; 
	a data interface configured to transmit the modified multi-echo sequence to be used to control a magnetic resonance tomography system, in order to acquire the raw data [See Fig. 4 and 10, wherein the pulse sequence is executed. See also Sequencer 4 and rest of reference.]; and
	a reconstruction unit configured to receive the acquired raw data and reconstruct therefrom the magnetic resonance image data [Fig. 4, see step 406. Fig. 10b and 11, wherein the echo data is used to acquire k-space data. ¶0098, ¶0108, and claim 1, wherein an image is formed from the k-space data. See also rest of reference.].

Regarding claim 10, Takizawa further teaches a controller configured to control the magnetic resonance tomography system by performing the method as claimed in claim 1 [Fig. 1, see CPU 8. See also rest of reference.].

Regarding claim 11, Takizawa further teaches the magnetic resonance tomography system comprising the controller as claimed in claim 10 [Fig. 1, see CPU 8. See also rest of reference.].

Regarding claim 12, Takizawa further teaches a non-transitory computer program product comprising a computer program which is loadable directly into a memory of a processing system or of a controller of a medical resonance tomography system, and which [¶0043 and Fig. 1, see CPU 8. See also rest of reference.].

Regarding claim 13, Takizawa further teaches a non-transitory computer-readable medium on which program portions are readable and executable by a computer are stored, in order to carry out the steps of the method as claimed in claim 1 when the program portions are executed by the computer [¶0043 and Fig. 1, see CPU 8. See also rest of reference.].

Regarding claim 14, Takizawa further teaches further comprising: varying a phase encoding of temporally successive echoes of an echo train resulting from the multi-echo readout within one phase encoding step [See Fig. 10, see phase encoding gradient blips 1004-1. See also rest of reference.].

Regarding claim 15, Takizawa further teaches wherein the modifier is configured to modify the preliminary multi-echo sequence by inserting variation gradients that are designed forApplication No. 16/695,2696Docket No.: 26965-5988 Amendment dated January 31, 2022 Reply to Office Action of November 29, 2021 variation of a phase encoding of temporally successive echoes of an echo train resulting upon application of the multi-echo sequence within one phase encoding step [See Fig. 10, see phase encoding gradient blips 1004-1. See also rest of reference.].

At least claims 1 and 9 can also be rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr (US 2015/0301145).
Regarding claim 1, Kerr teaches a method for controlling a magnetic resonance tomography system in a context of a multi-echo imaging method for reconstructing magnetic resonance image data from raw data, the method comprising: 
	exciting a multi-echo readout in the context of the multi-echo imaging method in order to acquire the raw data [Fig. 3a, wherein multiple echoes are excited, see readout gradient Gx. See also rest of reference.];
	 varying a slice encoding of temporally successive echoes of an echo train resulting from the multi-echo readout within one phase encoding step [Fig. 3a, wherein slice encoding gradients Gz are varied during one phase encoding step (see first gradient on Gy axis). See also rest of reference.]; and
	reconstructing the magnetic resonance image data from the acquired raw data [¶0004. See also rest of reference.] .

Regarding claim 9, Kerr teaches an apparatus for generating a multi-echo sequence, comprising: 
	a data interface configured to receive an examination request in context of a multi-echo imaging method for reconstructing magnetic resonance image data from raw data [See Figs. 11-12 which show a data interface where user can select imaging protocols. See also rest of reference.]; 
	a producer configured to produce or provide a preliminary multi-echo sequence as a function of the examination request [See Figs. 11-12 which show a controller that controls the MRI to perform the imaging protocol. See also rest of reference.]; 
[¶0035-0036, wherein gradients are modified for EPI acquisitions. See also rest of reference.]; 
	a data interface configured to transmit the modified multi-echo sequence to be used to control a magnetic resonance tomography system, in order to acquire the raw data [See Fig. 11-12, wherein the modified sequence will be executed. See also Fig. 3a and rest of reference.]; and
	a reconstruction unit configured to receive the acquired raw data and reconstruct therefrom the magnetic resonance image data [¶0004. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Takizawa, in view of Zhang (US 6,801,037).

Regarding claim 3, Takizawa teaches the limitations of claim 1, which this claim depends from.
	 Takizawa further teaches further comprising: further comprising: providing an examination request in the context of the multi-echo imaging method [¶0022 and ¶0053, wherein pulse sequences are requested based on the target image site. Then a pulse sequence parameters are modified based on the set target image site. See Fig. 4, wherein image parameters are input and the CPU determines a pulse sequence to perform. See also rest of reference.]; producing or providing a preliminary multi-echo sequence as a function of the examination request [¶0053 and Fig. 4, wherein an initial pulse sequence is determined that is modified when susceptibility imaging is needed. See also Fig. 10 and ¶0065, wherein gradient blips are added for susceptibility imaging. See also rest of reference.]; modifying the preliminary multi-echo sequence by inserting variation gradients that are designed for said variation of the slice encoding of temporally successive echoes of an echo train resulting from the multi-echo readout [¶0053 and Fig. 4, wherein an initial pulse sequence is determined that is modified when susceptibility imaging is needed. See also Fig. 10 and ¶0065, wherein gradient blips are used for susceptibility imaging. See also rest of reference.]; Application No. 16/695,2693Docket No.: 26965-5988 applying the modified multi-echo sequence to control the magnetic resonance tomography system [See Fig. 4 and 10, wherein the pulse sequence is executed. See also Sequencer 4 and rest of reference.]. 
	However, Vicari is silent in teaching after providing the examination request, checking whether a suitable multi-echo sequence is present in a data memory; if the result of the checking is positive, using the multi-echo sequence from the data memory; and if the result of the checking is negative, using the modified preliminary multi-echo sequence.
	Zhang further teaches providing an examination request in the context of the multi-echo imaging method [Col. 7, lines 14-44 wherein the user can select the pulse sequence used. An FSE pulse sequence can be selected. See also rest of reference.]; producing or providing a preliminary multi-echo sequence as a function of the examination request [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. See also rest of reference.]; modifying the preliminary multi-echo sequence by inserting variation gradients that are designed for said variation of the slice encoding of temporally successive echoes of an echo train resulting from the multi-echo readout [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. See also rest of reference.];  2018P20939 26965-5988 23applying the modified multi-echo sequence to control the magnetic resonance tomography system [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. See also rest of reference.]; after providing the examination request, checking whether a suitable multi-echo sequence is present in a data memory [Col. 7, lines 14-44 wherein the “open file” button may be used to see if a corresponding pulse exists. Col. 10, lines 40-63, wherein the customized sequence can be used and saved for future use. See also rest of reference.].; if the result of the checking is positive, using the multi- echo sequence from the data memory [Col. 7, lines 14-44 wherein the “open file” button may be used to see if a corresponding pulse exists. Col. 10, lines 40-63, wherein the customized sequence can be used and saved for future use. See also rest of reference.]; and if the result of the checking is negative, using the modified preliminary multi-echo sequence [Col. 7, lines 14-44 the pulse sequences are generic and can be customized. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. Col. 10, lines 40-63, wherein the customized sequence can be used and saved for future use. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Takizawa and Zhang because both Takizawa and Zhang are in the field of MRI and teach multi-echo pulse sequences and because Zhang teaches that it is known in the art to allow easy customization of generic pulse sequences to create pulse sequences with desired characteristics [Zhang - Col. 7, lines 14-44; Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32]. This allows for an output image that can better show any desired areas of a patient.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Takizawa, in view of previously cited Zhang, and in further view of Gdaniec (US 9,427,171).

Regarding claim 4, Takizawa and Zhang teaches the limitations of claim 3, which this claim depends from.
	Takizawa and Zhang further teach determining a sampling mask comprising variation gradients in context of the modifying, and for this purpose, determining an application time, an amplitude, or a temporal length of the variation gradients [Takizawa – Fig. 10, wherein the varying amplitude of the phase encoding blips and slice encoding blips will provide a sampling mask (sampling pattern). Zhang - Col. 5, lines 1-11, wherein an FSE pulse sequence is one of the many pulse sequences that can be excited. An FSE pulse sequence includes a multi-echo readout and is known to include varying phase encoding to acquire the different areas of the k-space. Col. 9, lines 45-49; Col. 12, lines 33-60; Col. 14, lines 8-32: all include sections wherein the gradients can be modified/varied by user input as well. This will cause a sampling mask (sampling pattern) to be varied because the gradients will be varied. Zhang teaches that the length or amplitudes of the gradients can be modified. See also rest of reference.]. 
	However, Takizawa and Zhang are silent in teaching using random generators based on Poisson disk distributions.
	Gdaniec, which is also in the field of MRI, teaches determining a sampling mask comprising variation gradients in context of the modifying, and for this purpose, determining an application time, an amplitude, or a temporal length of the variation gradients using random generators based on Poisson disk distributions [Fig. 5-6; Claim 6; Col. 2, lines 25-36: wherein each of this cited portions teach a sampling pattern that is based on Poisson disk distribution. See also rest of reference.].
[Gdaniec - Col. 2, lines 25-36; Col. 4, lines 17-20] and therefore, speed up acquisition time which is also a goal of Takizawa [See ¶0028 of Takizawa].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Takizawa, in view of Zhang (US 2015/0355301. . Herein referred to as ‘301 so as not to be confused with previously cited Zhang), and in further view of Meineke (US 2019/0212406).

Regarding claim 7, Takizawa teaches the limitations of claim 1, which this claim depends from.
	Takizawa is silent in teaching further comprising: reconstructing single images with a different TE time using iterative reconstruction in each case from single echoes; and inputting the reconstructed single images for a Multi-Echo Data Image Combination (MEDIC) image computation.
	‘301, which is also in the field of MRI, teaches further comprising: reconstructing single images with a different TE time [¶0009. See also rest of reference.]; and inputting the reconstructed single images for a Multi-Echo Data Image Combination (MEDIC) image computation [¶0034-0035. See also rest of reference.].
[‘301 - ¶0034-0035. See also rest of reference.] and utilizes parallel imaging, which will speed up imaging and is a goal of Takizawa [Takizawa – ¶0028]. 
	However, Takizawa and ‘301 are silent in teaching using iterative reconstruction in each case from single echoes.
	Meineke, which is also in the field of MRI, teaches using iterative reconstruction in each case from single echoes [Abstract; ¶0004; ¶0021. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Takizawa and ‘301 with the teaching of Meineke because Meineke teaches a multi-echo imaging method, similar to both Takizawa and ‘301 and Meineke teaches it is known to use an iterative reconstruction method when acquiring a T2* map, which is one of the known outputs of using a MEDIC scanning sequence [Meineke - Abstract; ¶0004; ¶0021. See also rest of reference.].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Takizawa, in view of previously cited ‘301.

Regarding claim 8,  Takizawa teaches the limitations of claim 1, which this claim depends from.

	‘301, which is also in the field of MRI, teaches further comprising: wherein the multi-echo sequence is a multi-echo sequence in context of a Multi-Echo Data Image Combination (MEDIC) scan, a Dual-Echo Steady-State (DESS) scan, or a scan in context of a DIXON method [¶0034-0035. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Takizawa and ‘301 because Takizawa teaches multi-echo imaging and ‘301 also teaches multi-echo imaging and because ‘301 teaches that MEDIC is known type of multi-echo sequence [‘301 - ¶0034-0035. See also rest of reference.] and utilizes parallel imaging, which will speed up imaging and is a goal of Takizawa [Takizawa – ¶0028].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896